NOTICE OF ALLOWABILITY
This action is in response to the amendments and remarks dated 01/22/2021. 
Original Claims 1, 4-8, 10, 12-13 and 20-21, renumbered to Claims 1-11, are Pending and Allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicants’ amendments and arguments filed 01/22/2021 have been fully considered and they are persuasive.
In light of Applicants’ amendments and supporting arguments the Examiner agrees that the prior art does not disclose a support base member of a metal film as claimed having “a plurality of openings formed in the support base member overlay and expose a respective plurality of through holes of the porous metal film, an inner peripheral surface of at least a plurality of the openings, in an area that abuts the porous metal film, being undulated along both a plane parallel to the plane of the porous metal film and a plane perpendicular to the plane of the porous metal film and extending into a respective plurality of the through holes.”
The independent claims 1 and 8 thus contain allowable subject matter, so all pending claims, i.e. Original Claims 1, 4-8, 10, 12-13 and 20-21, renumbered to Claims 1-11, 6-7 and 9-11, are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773